Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 11, 2014

                                      No. 04-14-00826-CV

                                        Victor VALDEZ,
                                            Appellant

                                                 v.

                                    Denette BUENROSTRO,
                                            Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15059
                               Martha Tanner, Judge Presiding

                                         ORDER
        This is an accelerated appeal from the trial court’s order signed November 7, 2014. It
appears appellant timely filed his notice of appeal on November 26, 2014. Accordingly, the
clerk’s record was due ten days later on December 6, 2014, but because the sixth was a Saturday,
the record was due December 8, 2014. See TEX. R. APP. P. 26.1(b), 35.1(b). On December 11,
2014, the clerk filed a notification of late record stating the clerk’s record was not filed because
appellant has not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellant is not entitled to the record without paying the fee.

        Accordingly, we ORDER appellant Victor Valdez to provide written proof to this court
on or before December 22, 2014 that either (1) the clerk’s fee has been paid or arrangements
satisfactory to the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the
clerk’s record without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If
appellant fails to file such proof within the time provided, this appeal will be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).

        We order the clerk of this court to serve copies of this order on all counsel, the district
clerk, and the court reporter.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court